         Case 5:19-cv-00530-ESC Document 68 Filed 05/06/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


LLOYD WHITE,                                     §
                                                 §
                   Plaintiff,                    §                 SA-19-CV-00530-ESC
                                                 §
vs.                                              §
                                                 §
STERLING FOODS,                                  §
                                                 §
                   Defendant.                    §

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

       Before the Court is the above-styled and numbered cause of action, in which there are

several motions pending pertaining to discovery issues in this case. Plaintiff has also filed a

Request for a Status Hearing [#67]. The Court is of the opinion that this case should be set for a

telephonic status conference to address these issues. To facilitate the Court’s resolution of the

issues in this case, the Court will also order Plaintiff and Defendant to each file with the Court a

list of the documents and other tangible items each party desires to obtain through the discovery

process that they have not yet already obtained. The Court reminds the parties that they may

only obtain discovery regarding “any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). The Court will

review these lists during the telephonic conference and assist the parties in developing a

discovery plan to facilitate the exchange of relevant and proportional information.

       IT IS THEREFORE ORDERED that Plaintiff’s Request for a Status Hearing [#67] is

GRANTED.

       IT IS FURTHER ORDERED that this case is set for a telephonic status conference at

10:30 a.m. on May 22, 2020. Due to the restrictions imposed by COVID-19, Plaintiff and



                                                 1
         Case 5:19-cv-00530-ESC Document 68 Filed 05/06/20 Page 2 of 2




Defendant’s counsel are required to appear by phone for the conference.               Plaintiff and

Defendant’s counsel are further directed to contact Valeria Sandoval, Courtroom Deputy, at

txwdml_chambers_sa_judgechestney@txwd.uscourts.gov to obtain call-in instructions at least

24 hours in advance of the conference. The use of speaker phones is prohibited during a

telephonic appearance. Additionally, because earlier hearings in other cases may be in progress

at the time attorneys call in for their scheduled hearing, parties and attorneys should call in with

their phones on “mute” and wait for the Courtroom Deputy to address them before they speak.

       IT IS FINALLY ORDERED that Plaintiff and Defendant each file with the Court an

Advisory on or before May 21, 2020 containing a list of the documents and tangible items, such

as the video footage discussed in Plaintiff’s previous correspondence with the Court, each party

seeks in the discovery process in this case. This document should be submitted in a bulleted or

numbered list form and should not contain any argument as to why the party believes it is

entitled to the item or document. The parties should also be prepared to discuss during the

teleconference any materials that have already been exchanged in discovery.

       IT IS SO ORDERED.

       SIGNED this 6th day of May, 2020.




                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
